

116 HRES 539 IH: Supporting the goals and ideals of The American Legion.
U.S. House of Representatives
2019-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 539IN THE HOUSE OF REPRESENTATIVESAugust 16, 2019Mr. Carson of Indiana (for himself, Mr. Baird, Mr. Banks, Mrs. Brooks of Indiana, Mr. Bucshon, Mr. Hollingsworth, Mr. Pence, Mr. Visclosky, and Mrs. Walorski) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONSupporting the goals and ideals of The American Legion.
	
 Whereas The American Legion was founded on March 15, 1919; Whereas Congress chartered The American Legion on September 16, 1919;
 Whereas, in 2019, The American Legion celebrates 100 years of serving veterans of the Armed Forces, their families, and communities;
 Whereas The American Legion is the largest wartime veterans service organization in the United States;
 Whereas The American Legion is headquartered in Indianapolis, Indiana, and has approximately 2,000,000 members of the Armed Forces and veterans in its membership;
 Whereas The American Legion has counted among its members 10 Presidents of the United States; Whereas The American Legion has played a vital role in advocating for veterans’ affairs, including the passage of the Servicemen’s Readjustment Act of 1944 (commonly known as the G.I. Bill) (58 Stat. 284, chapter 268) and the creation of the Department of Veterans Affairs;
 Whereas The American Legion has shown steadfast dedication to improving local communities, contributing approximately 3,700,000 volunteer community service hours annually and millions of dollars in college scholarships to students across the United States;
 Whereas the 100th anniversary of The American Legion is in 2019; Whereas the mantra of The American Legion’s 100th anniversary, Legacy of the last 100 years and Vision for the next 100, is an apt description of the contributions of The American Legion to life in the United States throughout 100 years of service and mutual helpfulness; and
 Whereas the 101st National Convention of The American Legion will be held August 23 through August 29, 2019, in Indianapolis, Indiana: Now, therefore, be it
	
 That the House of Representatives— (1)honors the vital role The American Legion has played in the United States;
 (2)recognizes that The American Legion has been a cornerstone of life in the United States from the local to the Federal level and serves as a constant reminder of the inestimable contributions the members of the Armed Forces have made to enrich life in the United States during and after their service; and
 (3)celebrates the continued position of The American Legion as an inextinguishable beacon of community, responsibility, honor, and service.
			